This case is before us on a motion filed herein by appellee on November 21, 1911, to affirm this cause on certificate, and to assess 10 per cent. as damages; allegation being made in said motion that the appeal was perfected for delay only. An inspection of the certificate filed herein on November 21, 1911, shows that judgment was rendered in this cause in favor of appellee and against appellant by the court without a jury in the county court of Wilbarger county during the regular term of said court on July 5, 1911, for the sum of $406.40, with interest thereon from the date of judgment at the rate of 10 per cent. per annum and all costs of suit; that on the same day and in open court appellant excepted to said judgment, and gave notice of an appeal to this court; that said term of said court adjourned, and that on the 8th day of July, 1911, appellant, as principal, together with R. W. Walker, W. H. Rich, and A. Allison as his sureties, executed an appeal bond containing no supersedeas clause or provision, and caused the same to be approved by the clerk of the court below and filed in this cause on August 10, 1911. Having inspected the record before us, and being of the opinion that the same is in all respects in compliance with law, the motion to affirm on certificate will be and the same is hereby granted. There being nothing in the record to satisfactorily show us that the appeal was perfected for delay only, appellee's motion to have 10 per cent. as damages taxed will be, and the same is, overruled.
 *Page 106